      Case: 1:18-cr-00036 Document #: 89 Filed: 03/13/19 Page 1 of 3 PageID #:855



                     IN THE UNITED STATES DISTRICT COURT
                                   FOR THE
                        NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

 United States of America,

 Plaintiff,
                                                Case No. 18 CR 36
 v.
                                                Judge Robert W. Gettleman
 Jitesh Thakkar,

 Defendant.

                                       ORDER

Pretrial conference held on 3/13/2019. For the reasons stated on the record and in
accordance with the court’s instructions, the court issues the following rulings on
the parties’ pre-trial motions.

Defendant’s motion to compel the government to produce documents from the
CFTC, U.K. Financial Conduct Authority, Metropolitan Police Service, and other
British Authorities [71] is continued to the next pretrial conference; the parties are
to confer when the government receives the materials from the CFTC.

Government’s motion to admit co-conspirator statements pursuant to Federal Rule
of Evidence 801(d)(2)(E) [65] is granted.

Defendant’s combined motions in limine [69] to bar:
  1) References to “market manipulation” is denied in principle;
  2) Lay witness opinions that the computer program Sarao used to spoof, or
     certain functions of the program, could not be used for legitimate strategies
     and/or would only be used for spoofing is granted in principle;
  3) References to the civil action filed by the U.S. Commodity Futures Trading
     Commission related to the subject matter of this case is granted by
     agreement;
  4) Lay witness testimony characterizing Sarao’s trading as “spoofing” or
     defining “spoofing” is denied in principle;
    Case: 1:18-cr-00036 Document #: 89 Filed: 03/13/19 Page 2 of 3 PageID #:856




   5) Any witnesses for whom 18 U.S.C. § 3500 material is not timely produced is
      denied as moot;
   6) Any expert testimony not timely disclosed is denied as moot;
   7) Any witness not previously disclosed is denied as moot;
   8) Any exhibit not previously identified is denied as moot.

Defendant’s motion in limine to preclude [70] lay opinion testimony from
Navinder Sarao is granted in part, denied in part, and reserved in part.

Defendant’s motion in limine to bar expert testimony of Lisa Pinheiro [87] is
withdrawn without prejudice.

Government’s consolidated motions in limine [73] to:
  1) Preclude evidence and argument regarding the defendant’s ignorance of the
     law is granted in principle in part and reserved in part;
  2) Preclude evidence and argument regarding the defendant’s good conduct is
     granted in part and denied in part;
  3) Preclude evidence and argument regarding the government’s investigation
     and any alleged selective prosecution of the defendant is granted by
     agreement;
  4) Preclude evidence and argument regarding the mental health of the
     defendant’s co-conspirator Navinder Sarao is granted in principle and
     reserved in part;
  5) Preclude evidence and argument regarding offensive and inflammatory
     remarks made by Navinder Sarao is granted in part, and the parties are to
     redact the videos as discussed on the record;
  6) Permit summary and lay opinion testimony from the government’s witnesses
     regarding, (1) E-mini S & P 500 Futures Contract Trading Data, and
     (2) software development and programing is granted in part and denied in
     part;
  7) Permit summary and lay opinion testimony from the government’s witnesses
     regarding E-mini S & P 500 Futures Contracts Trading is granted in
     principle, and the government is to produce materials to the defense as
     discussed on the record;
  8) Admit business records pursuant to Federal Rules of Evidence 803(6) and
     902(11) is granted in principle;
  9) Admit summary charts of voluminous records pursuant to Federal Rule of
     Evidence 1006 is granted by agreement in part and denied in part.
    Case: 1:18-cr-00036 Document #: 89 Filed: 03/13/19 Page 3 of 3 PageID #:857




Concerning the jury instructions, the court will issue its rulings and provide the
parties with an amended set of instructions prior to the next hearing.

The last sentence in the statement of the case is to use the defendant’s name.

The parties are to provide the court with a list of all witnesses that are going to be
called or named in alphabetical order at the next hearing.

This matter is set for a final pretrial conference on 3/27/2019 at 1:30 p.m.



Date: 3/13/2019
                                               United States District Judge
                                               Robert W. Gettleman
